                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                                 EASTERN DIVISION
                                  No. 4:10-CR-99-D



UNITED STATES OF AMERICA,                     )
                                              )
                   v.                         )               ORDER
                                              )
DYLAN CORVETT COFFIELD,                       )
                                              )
                          Defendant.          )


       On August 26, 2020, Dylan Corvett Coffield ("Coffield") moved for compassionate release

under the First StepAct("FirstStepAct''), Pub. L. No.115-391, § 603(b), 132 Stat. 5194, 5239-41

(2018) (codified as amended at 18 U.S.C. § 3582) [D.E. 75] and filed medical records in support

[D.E. 76]. On September 3, 2020, the United States responded in opposition [D.E. 79]. On

September 22, 2020, Coffield replied [D.E. 80]. On November 2, 2020, Coffield moved to expedite

ruling on the motion for compassionate release [D.E. 84]. On November 6, 2020, Coffield filed a

notice of updated medical information [D.E. 85]. As explained below, the court denies Coffield's

motion for compassionate release [D.E. 75] and dismisses as moot Coffield's motion to expedite

[D.E. 84].

       On January 24, 2011, pursuant to a written plea agreement, Coffield pleaded guilty to

conspiracy to distribute and possess with intent to distribute 50 grams or more of cocaine base

(crack) and a quantity of cocaine (count one), and possession of a firearm by a felon (count ten). See

[D.E. 22, 23]. On October 28, 2011, the court held Coffield' s sentencing hearing. See [D.E. 37, 38,

44]. At the hearing, the court adopted the facts set forth in the Presentence Investigation Report




             Case 4:10-cr-00099-D Document 86 Filed 11/25/20 Page 1 of 7
("PSR") [D.E. 27]. See Fed. R. Crim. P. 32(i)(3)(A}-{B); Sentencing Tr. [D.E. 44] 4-S. 1 The court

calculated Coffield's total offense level to be 37, his criminal history category to be V, and his

advisory guideline range on count one to be 324 to 40S months' imprisonment and on count ten to

be 120 months' imprisonment. See Sentencing Tr. at S--6. After granting the government's

downward departure motion and thoroughly considering all relevant factors under 18 U.S.C. §

3SS3(a), the court sentenced Coffield to 204 months' imprisonment on count one and 120 months'

concurrent imprisonment on count ten. See id. at 6-19. Coffield did not appeal.

       On May 1S, 2012, Coffield moved for a reduction of sentence under 18 U.S.C. § 3S82(c)(2),

U.S.S.G. § lBl.10, and U.S.S.G. § 2Dl.1. See [D.E. 39]. On June 28, 2013, the United States

responded in opposition. See [D.E. 41]. On September 4, 2013, the court denied Coffield' s motion.

See [D.E. 48].

       On December 1S, 201S, Coffield moved for a reduction of sentence under 18 U.S.C. §

3S82(c)(2), U.S.S.G. § lBl.10, and Amendment 782 to the Sentencing Guidelines. See [D.E. SO].

On December 22, 201S, the United States responded. See [D.E. S1]. On July 18, 2018, the court

denied Coffield's motion. See [D.E. S7].

       On July 18, 2019, Coffield moved for a reduction of sentence under section 404 of the First

Step Act. See [D.E. S9]. On July 29, 2019, the United States filed a memorandum in opposition.

See [D.E. 63]. On September 10, 2019, Coffield replied. See [D.E.68]. On April 2, 2020, the court

granted Coffield's motion and reduced his sentence on count one from 204 months' imprisonment

to 16S months' imprisonment. See [D.E. 73]. Coffield's sentence on count ten remains 120 months'

imprisonment to be served concurrently with his sentence on count one. See [D.E. 73].



       1
           Coffield's PSR has been modified twice to reflect changes in the law. See [D.E. 3S, 64].

                                                 2

             Case 4:10-cr-00099-D Document 86 Filed 11/25/20 Page 2 of 7
       On December 21, 2018, the First Step Act went into effect. See First Step Act, Pub. L. No.

115-391, 132 Stat. 5194, 5249 (2018). Before the First Step Act, onlytheDirectoroftheBureauof

Prisons ("BOP") could file a motion for compassionate release. Under the First Step Act, a

sentencing court may modify a sentence of imprisonment either upon a motion ofthe Director ofthe

BOP "or upon motion of the defendant after the defendant has fully exhausted all administrative

rights to appeal a failure of the [BOP] to bring a motion on the defendant's behalf or the lapse of30

days from the receipt of such a request by the warden of the defendant's facility, whichever is

earlier." 18 U.S.C. § 3582(c)(l)(A).

       After a defendant meets the exhaustion requirement, a defendant must (1) demonstrate

"extraordinary and compelling reasons" for a sentence reduction, or (2) be at least 70 years old, have

served at least 30 years in prison, and have the Director of the BOP determine that the defendant is

not a danger to the safety of another person or the community. Id. In deciding to reduce a sentence

under section 3582(c)(1 )(A), a court must consult the sentencing factors in 18 U.S.C. § 3553(a) and

must ensure that a sentence reduction is "consistent with applicable policy statements" ofthe United

States Sentencing Commission ("Commission"). Id.

       The Commission policy statements include U.S.S.G. § lBl.13. Section lBl.13 essentially

restates section 3582(c)(l)(A)'s requirements and adds that the defendant not be "a danger to the

safety of any other person or to the community." U.S.S.G. § lBl.13(2). Section 1Bl.13's

application notes provide examples of extraordinary and compelling reasons, including (A) serious

medical conditions ofthe defendant, (B) advanced age ofthe defendant when coupled with a serious

deterioration in physical and mental health due to aging and having served at least 10 years or 75%

of his or her imprisonment term (whichever is less)~ (C) family circumstances, or (D) another



                                                  3

            Case 4:10-cr-00099-D Document 86 Filed 11/25/20 Page 3 of 7
extraordinary and compelling reason. See U.S.S.G. § lB 1.13 cmt. n.1. 2 Application note 2 states


       2
           Application note 1 to U.S.S.G. § lBl.13 states in full:

       1.      Extraordinary and Compelling Reasons.-Provided the defendant meets the
               requirements of subdivision (2), extraordinary and compelling reasons exist
               under any of the circumstances set forth below:

               (A) Medical Condition of the Defendant.-

                       (i) The defendant is suffering from a terminal illness (i.e., a serious and
                           advanced illness with an end oflife trajectory). A specific prognosis
                           of life expectancy (i.e., a probability of death within a specific time
                           period) is not required. Examples include metastatic solid-tumor
                           cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
                           disease, and advanced dementia.

                       (ii) The defendant i8'."-,

                             (I) suffering from a serious physical or medical condition,

                             (II) suffering from a serious functional or cognitive impairment,
                                  or

                             (Ill) experiencing deteriorating physical or mental health because
                                  of the aging process,

                             that substantially diminishes the ability of the defendant to
                             provide self-care within the environment ofa correctional facility
                             and from which he or she is not expected to recover.

                 (B) Age of the Defendant-The defendant (i) is at least 65 years old; (ii)
                      is experiencing a serious deterioration in physical or mental health
                      because of the aging process; and (iii) has served at least 10 years or 75
                      percent of his or her terin of imprisonment, whichever is less.

                 (C) Family Circumstances.-

                      (i) The death or incapacitation ofthe caregiver ofthe defendant's minor
                          child or minor children.

                      (ii) The incapacitation of the defendant's spouse or registered partner
                         when the defendant would be the only available caregiver for the
                         spouse or registered partner.

                                                    4

              Case 4:10-cr-00099-D Document 86 Filed 11/25/20 Page 4 of 7
that "an extraordinary and compelling reason need not have been unforeseen at the tim~ of

 sentencing in order to warrant a reduction in:the term of imprisonment." U.S.S.G. § lBl.13 cmt.

n.2. Thus, the fact ''that an extraordinary and compelling reason reasonably could have been known

or anticipated by the sentencing court does not preclude consideration for a reduction under this

policy statement." Id. Application note 3 states, "[p]ursuant to 28 U.S.C. § 994(t), rehabilitation

ofthe defendant is not, by itself, an extraordinary and compelling reason for purposes ofthis policy

 statement." U.S.S.G. § lBl.13 cmt. n.3.

        The Commission has lacked a quorum since Congress enacted the First Step Act and has not

updated U.S.S.G. § lBl.13 to account for the ~irst Step A~t. Accordingly, section lBl.13 does not

provide a policy where an inmate files a motion for a sentence reduction under 18 U~S.C. §

 3582(c)(1 )(A). Nevertheless, section lB 1.13provides applicable policy when assessing aD inmate's
                                                                                                    '
motion, but a court independently determines whether "extraordinary and compelling reasons"

warrant a sentence reduction under 18 U.S.C. § 3582(c)(l)(A)(i). See,~ United States v. Clark,

No. 1:09cr336-1, 2020 WL 1874140, at *2 (M.D.N.C. Apr. 15, 2020) (unpublished). In doing so,

the court consults not only U.S.S.G. § lBl.13, but also the text of 18 U.S.C. § 3582(c)(l)(A) and

the section 3553(a) factors. See,~ id.; Dinning v. United States, No. 2:12-cr-84, 2020 WL

 1889361, at *2 (E.D. Va. Apr. 16, 2020) (unpublished).

        Coffield is age 45 and seeks compassionate release pursuant to section 3582(c)(1 )(A)(i). In

support, Coffield relies on the "other reasons?' policy statement in application note 1(D) to U.S.S.G.


               (D) Other Reasons.-As determined by the Director of the Bureau of
                     Prisons, there exists in the defendant's case an extraordinary and
                     compelling reason other than, or in combination with, the reasons
                     described in subdivisions (A) through (C).

U.S.S.G. § lBl.13 cmt. n.1.

                                                  5

             Case 4:10-cr-00099-D Document 86 Filed 11/25/20 Page 5 of 7
§ lBl.13. See [D.E. 7S] 2-3. Specifically, Coffield cites the COVID-19 pandemic and his kidney

disease, sarcodosis, morbid obesity, hypertension, and sleep apnea and alleges that he is "at risk of

severe complication from COVID-19...." Id. at 1, 4-6; see [D.E. 76]; [D.E. 80]; [D.E. 84]; [D.E.

8S].



        Coffield has exhausted his administrative remedies under 18 U.S.C. § 3S82(c)(l)(A). See

[D.E. 7S] 2; [D.E. 7S-1] The government concedes that Coffield has satisfied section 3S82's

exhaustion requirement.       See [D.E. 79] 3 ("Defendant has exhausted his adminiim-ative

requirements."). Accordingly, the court addresses Coffield's claims on the merits.

       As for the "other reasons" policy statement, the court assumes without deciding that

Coffield's kidney disease, sarcodosis, morbid obesity, hypertension, and sleep apnea, coupled with

the COVID-19 pandemic are extraordinary circumstances consistent with application note l(D). Cf.

United States v. Raia, 9S4 F.3d S94, S97 (3d Cir. 2020) ("[T]he mere existence of COVID-19 in

society and the possibility that it may spread to a particular prison alone cannot independently justify

compassionate release, especially considering BOP's statutory role, and its extensive and

professional efforts to curtail the virus's spread."). Even so,the section 3SS3(a) factors counsel

against reducing Coffield's sentence. See United States v. Chambliss, 948 F.3d 691, 693-94 (5th

Cir. 2020); Clark, 2020 WL 1874140, at *3..,..8. Coffield engaged in serious criminal conduct as a

drug trafficker in Williamston, North Carolina from at least 2002 to June 2010, and was personally

responsible for 9.96 kilograms of cocaine base (crack) and 402.75 grams of cocaine. See PSR ff·

8-14. Coffield also possessed a stolen handgun in connection with his drug trafficking. See id. ff

11, S2. Moreover, Coffield is a recidivist drug dealer and has convictions for possession of

marijuana, possession ofdrug paraphernalia, possession with intent to sell and deliver cocaine (three

                                                   6

             Case 4:10-cr-00099-D Document 86 Filed 11/25/20 Page 6 of 7
counts), possession of stolen goods or property, larceny, sell and delivery crack cocaine, and injury

to real property. See id. ,r,r 16-31. Coffield has performed poorly on supervision and has a spotty

work history. See id. ,r,r 16, 18-19, 2S-26, 28, 33, 43--48. Coffield has taken some positive steps

while incarcerated on his federal sentence, but sustained an infraction in 2016 for possessing a

hazardous tool. See [D.E. 7S] 7; [D.E. 64] 2; cf. Pepperv. United States, S62 U.S. 476,480 (2011).

       The court has considered the entire record, Coffield' s health and release plan, the steps that

the BOP has taken to address COVID-19 and treat Coffield (as reflected in his medical records), the

section 3SS3(a) factors, and Coffield's arguments. In light of the need to punish Coffield for his

criminal behavior, to incapacitate Coffield, to promote respect for the law, to deter others, and to

protect society, the court declines to grant Coffield' s motion for compassionate release. See Chavez-

Meza v. United States, 138 S. Ct. 19S9, 1966-68 (2018); United States v. Ruffin, 978 F.3d 1000,

1008-09 (6th Cir. 2020).

       In sum, the court DENIES Coffield's motion for compassionate release [D.E. 7S] and

DIS:MISSES as moot Coffield's motion to expedite [D.E. 84].

       SO ORDERED. This iS' day ofNovember 2020.



                                                         . lmJEs C. DEVER m
                                                           United States District Judge




                                                  7

            Case 4:10-cr-00099-D Document 86 Filed 11/25/20 Page 7 of 7
